PER CURIAM:
John Paul Turner appeals the district court’s order denying Turner’s motion to reconsider a previous order dismissing this *360action for failure to comply with a prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Turner v. United States Dep’t of Justice, No. 7:03-ev-000250-SGW (W.D.Va. April 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.